Citation Nr: 1626510	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary disorder, including lung nodules, to include as due to asbestos exposure.

2.  Entitlement to service connection for a chronic back disorder.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to June 1968.  He also had additional reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2010 and February 2012, the Board remanded the Veteran's pulmonary disorder claim for further development.  The Board also denied entitlement to service connection for a chronic back disorder in the February 2012 decision.  However, in June 2014, as a result of a litigation settlement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board vacated the February 2012 denial and afforded the Veteran an opportunity for a new hearing on the matter.  As such, both claims are now back before the Board for appellate review.    

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2010 and at a videoconference hearing in February 2015.  Transcripts of both hearings have been associated with the claims file.
 
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In August 2015, the Board obtained a medical opinion from the Veterans Health Administration pursuant to 38 C.F.R. § 20.901(a).  The Veteran and his representative were notified of the opinion in accordance with 38 C.F.R. § 20.903(a) in December 2015.  The most recent submission of December 2015 from the representative provided a waiver of AOJ review of evidence added to the record.  A waiver of AOJ review of evidence submitted since the last supplemental statement of the case was also provided during the February 2015 Board hearing.
   
The Board notes that the Veteran has also submitted a June 2014 medical statement regarding a heart disorder and discussed this disorder at his February 2015 hearing.  However, at his February 2015 hearing, the Veteran's representative then clarified that the Veteran did not intend to file a claim for a heart disorder at that time.  See Transcript at p. 34.  The Board also notes that the Veteran has submitted medical records regarding a prostate cancer disorder at various times, but has not submitted a claim for this issue.  The Veteran also discussed this prostate cancer at his February 2015 hearing.  If the Veteran wishes to file a claim for either disorder, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).   As such, claims for entitlement to service connection for a heart disorder and prostate cancer are not currently before the Board.

The issue of entitlement to service connection for a chronic back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current respiratory disorder that manifested in service or that is related to service, to include asbestos exposure therein.


CONCLUSION OF LAW

A chronic pulmonary disorder was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in July 2007, prior to its decision on the claim in April 2008.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service and the Veteran's chronic pulmonary disorder claim, are in the claims file.  He has also not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VHA medical opinion in August 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the August 2015 VHA opinion obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file.  The examiner considered the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds that there has been substantial compliance with the prior December 2010 and February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The December 2010 remand directed the AOJ to obtain any additional private medical records.  The February 2012 remand directed the AOJ to obtain any outstanding medical records and provide a VA examination for the Veteran's pulmonary disorder claim.  The Board notes that additional, available medical records have been associated with the claims file, and the Veteran was afforded a VHA opinion in August 2015, which complied with the February 2012 remand.  
 
Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in February 2015 with his current representative.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that there are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations.  However, VA has provided guidance for considering asbestos compensation claims.  See VA Adjudication Procedures Manual (M21-1), IV.ii.2.C.2; VAOPGCPREC 4-2000 (April 13, 2000).

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 or more years after exposure.  See M21-1.IV.ii.2.C.2.f. When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

It should be noted that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a chronic pulmonary disorder.

The Board notes that the Veteran has established that he was exposed to asbestos during service through credible testimony and documentation regarding his service aboard a ship, which underwent extensive refitting while he was onboard.  However, after a review of the evidence of record, the Board finds that the probative evidence in this case indicates that the Veteran has not been diagnosed with an asbestos-related disease.

The Veteran's service treatment records contain no respiratory complaints and his entrance and separation examinations show that his chest and lungs were normal; no respiratory disorders are noted on either examination.

The Veteran's private medical records show that he was diagnosed with pulmonary nodules in 2006.  In and around that time period, his private doctor, Dr. P.K., noted the presence of lung nodules and reported that the Veteran had possible exposure to asbestos, was an ex-smoker, and had a family history of lung cancer.  In a September 2007 statement, Dr. P.K. stated that the Veteran had a history of a pulmonary nodule.  He stated that "[a]pparently" this history dated back to an exposure to asbestos during military service.  Dr. P.K. then opined that the exposure was "probably" the primary reason for the current lung abnormality.  However, Dr. P.K. did not provide a rationale in support of his opinion.

The Veteran was then afforded a VA examination in March 2008 in connection with his claim.  At that time, he reported occasional, intermittent shortness of breath and a dry cough.  A CT scan performed at that time revealed a very minute nodule on the left upper lobe, which was stable and benign in appearance; no other nodules were found.  The examiner then diagnosed the Veteran with mild obstructive lung disorder and opined that there was no evidence of pulmonary asbestosis.  In April 2009, a VA addendum opinion was obtained from the same VA examiner.  At that time, the Veteran's claims file was reviewed and the VA examiner clarified that the lung nodule found and diagnosed at the 2008 VA examination was not related to asbestos.  In support of that opinion, the examiner stated that lung nodules can be due to a multitude of causes, including neoplastic inflammatory causes, congenital causes, and other miscellaneous causes; however, asbestos was not a known cause of pulmonary nodules.

In September 2008, the Veteran's private doctor, Dr. M.P., diagnosed the Veteran with mild restriction - interstitial and mild diffusion defect following pulmonary function testing (PFTs).  A hand-written note on that medical record indicates that the Veteran had asbestosis.  At an appointment in August 2010,  Dr. M.P. provided a pulmonary evaluation for the Veteran due to increasing shortness of breath with exertion.  At that time, the Veteran's past medical history indicated a history of pulmonary nodule and past exposure to asbestos.  Dr. M.P. then reviewed a June 2010 CT scan and reported the presence of a questionable, tiny peripheral nodule of the left upper long and another questionable peripheral nodule in the right mid to lower lung, but noted that the scan showed no evidence of a large hilar mediastinal mass or adenopathy and no pleural mass or effusion.  PFTs performed at that time were reportedly reduced.  Dr. M.P. then diagnosed the Veteran with chronic obstructive pulmonary disease (COPD) and pulmonary interstitial lung disease, which he opined was more likely than not caused by his in service asbestos exposure.  No rationale was proved for these opinions.

A June 2011 CT scan of the chest revealed a tiny subpleural pulmonary nodule in the left upper lobe and minimal pleural thickening in the mid lateral right hemithorax, which were stable in appearance.  The scan also found stable, mild centrilobular emphysema, bilaterally.

In February 2012, due to the differing diagnoses of record, the Board remanded the Veteran's pulmonary disorder claim for another VA examination.  As a result, the Veteran was afforded a VA examination in March 2012.  The 2012 VA examiner diagnosed the Veteran with mild obstructive lung disease and opined that interstitial fibrosis was not found.  The examiner also stated that asbestos does not cause COPD, however, no rationale was provided in support of the opinion.  As such, the March 2012 examination is inadequate.  The Board notes that an addendum opinion was obtained in June 2013, however, that addendum report did not provide an etiology opinion and did not address any of the remand directives as requested by the Board.  Thus, the March 2012 and June 2013 opinions are inadequate.

In March 2012, Dr. M.P. submitted another statement regarding the Veteran's pulmonary disorder.  At that time, Dr. M.P. diagnosed the Veteran with pulmonary fibrosis and interstitial fibrosis with pulmonary hypertension.  He then provided an opinion that the disorders were more likely than not related to the Veteran's in service asbestos exposure.  His diagnosis and opinion was then reiterated in a December 2015 statement.  However, no rationale was provided in support of either opinion.  The Board also notes that Dr. M.P. did not provide support or explanation for his decision to diagnose the Veteran with pulmonary fibrosis or interstitial fibrosis.

The Board obtained a VHA opinion in August 2015 in order to comply with its February 2012 remand directives and reconcile the differing medical opinions of record.  The VHA examiner noted that the Veteran had been exposed to asbestos while in service.  He then outlined the Veteran's relevant medical history, after a review of the medical file.  Based on his review of the medical evidence of record and as a board-certified pulmonologist, the VHA examiner opinioned that it was less likely than not that any diagnosed lung disease in the Veteran was related to active service, to include any possible in-service asbestos exposure.  In support of his opinion, the examiner stated that asbestos related lung disorders usually manifest decades after exposure.  The examiner then noted that here, the Veteran's exposure was over 40 years ago.  However, he then noted that the Veteran's last evaluation did not disclose any of the expected asbestos related findings, such as asbestosis (fibrosis), pleural disease (plaques, effusions), or atelectasis.  The VHA examiner then stated that once such pulmonary conditions appear, they are progressive in nature.  Therefore, he opined that the fact that the Veteran's 2006 CT scan reported mild pleural fibrosis and mild atelectasis, which was then not found in several follow up CT scans, suggested an overreading of the initial CT scan.  Finally, the VHA examiner found that the Veteran did have a diagnosis of lung nodules and may have a diagnosis of hyperreactive airways with no significant airflow obstructions seen in spirometry.  The examiner then opined that such conditions are very common in the general population and are not part of the spectrum of asbestos-related lung disease.

The Board notes that there are differing medical opinions of record with regard to the diagnosis of the Veteran's lung disorder, as well as its etiology.  In that regard, the law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the evidence, the Board finds the August 2015 VHA examiner's opinion is the most probative evidence.  The 2015 VHA examiner based his opinions on a review of the Veteran's complete medical history and considered lay testimony regarding asbestos exposure.  The examiner included a summary and discussion of the Veteran's medical records in his report, as well as a reconciliation of the other medical opinions of record.  The 2015 VHA examiner supported his diagnosis with the medical evidence of record and discussed why the type of lung disorder the Veteran did have was not related to asbestos exposure.

In contrast, the medical opinions submitted by Dr. M.P. that the Veteran's lung disorder was related to asbestos exposure, were bare conclusions, without any supporting rationale.  For these reasons, the Board finds that Dr. M.P.'s opinions are of little probative value.

Similarly, the Board finds that the opinion statement of Dr. P.K., that the Veteran's pulmonary nodule, which "[a]pparently" dated back to his exposure to asbestos while in service, was "probably" the primary reason for the current lung abnormality, is also a bare conclusion, without any supporting rationale.  As such, the Board finds that Dr. P.K.'s unsupported opinion is of little probative value.

The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  In this case, and based on the foregoing, the Board attaches the greatest probative weight to the opinions of the 2015 VHA examiner who had the benefit and review of all pertinent medical records and who provided a thorough rationale supported by the record. 

The Board notes that the Veteran has also offered testimony that his lung disorder is related to his exposure to asbestos while in service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of an asbestos related lung disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Indeed, the 2015 VHA examiner reviewed and analyzed medical testing and relied on his own medical training and experience in making the determination as to the Veteran's diagnosis and the etiology of that disorder.  

In the instant case, the question of the exact diagnosis and cause of the Veteran's pulmonary disorder is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report his symptoms, such as shortness of breath, the question of the cause of such symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the etiology of his pulmonary disorder are not competent evidence as to a nexus.   

Moreover, the Board finds the 2015 VHA opinion to be more probative evidence, as it is based on a review of the record and the examiner's medical expertise and the examiner provided a rationale with a discussion of the medical evidence of record.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a chronic pulmonary disorder, including lung nodules, to include as due to asbestos exposure.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a chronic pulmonary disorder, including lung nodules, to include as due to asbestos exposure, is denied.


REMAND

The Board finds that a remand is necessary in this case for further development.  At his February 2015 hearing, the Veteran stated that he had been treated for his chronic back disorder by Dr. P.A. and was receiving current treatment for the disorder from Dr. J.S.  Such records may be relevant to the Veteran's chronic back disorder claim, but are not associated with the claims file.  As such, the AOJ should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his chronic back  disorder, to include Dr. P.A. and Dr. J.S.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2.  After completing the above, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


